Citation Nr: 1027949	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation 
for service-connected status post tear of the medial meniscus of 
the left knee due to convalescence, under 38 C.F.R. § 4.30 
(2009), beyond December 1, 2005.

2.  Entitlement to an increased rating for status post tear of 
the medial meniscus of the left knee, currently rated as 10 
percent disabling, to include entitlement to a total disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  

In a February 2006 rating decision, the RO denied an increased 
rating for service-connected left knee disability, as well as a 
temporary total rating for service-connected status post tear of 
the medial meniscus of the left knee due to convalescence, under 
38 C.F.R. § 4.30 (2009).  The Veteran perfected an appeal as to 
both issues.  

In a May 2007 rating decision, the RO then granted a temporary 
total rating for service-connected status post tear of the medial 
meniscus of the left knee due to convalescence, under 38 C.F.R. § 
4.30 (2009), from October 20, 2005 until December 1, 2005.  The 
Veteran thereafter perfected his appeal as to the matter of 
entitlement to an extension of the temporary total evaluation 
beyond December 1, 2005.  

The issue of entitlement to an increased rating for status post 
tear of the medial meniscus of the left knee, to include 
entitlement to a TDIU, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's private treating physician indicated that the 
Veteran's left knee surgery resulted in pain and limited mobility 
of the left knee, necessitating 3 three months of convalescence, 
when the Veteran was unable to work.  


CONCLUSION OF LAW

Extension of the temporary total disability rating for 
convalescence for service-connected status post tear of the 
medial meniscus of the left knee to January 20, 2006 is 
warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in November 2005 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.  An additional letter was sent to the Veteran in 
November 2008, and his claim was readjudicated in a June 2009 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a SOC or SSOC, is sufficient to cure a timing 
defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's pertinent private and VA medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded VA examinations, as set forth below.  
38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence. (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or 
three months beyond the initial three months for any of the three 
reasons set forth above.  Extensions of one or more months up to 
six months beyond the initial six months period may be made for 
reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The Veteran underwent arthroscopic surgery of his left knee on 
October 20, 2005.  By November 30, 2005, VA records, including a 
VA examination report, noted that the Veteran was doing well 
after his surgery, was able to weight bear after 5 days, his pain 
level was acceptable and/or had resolved with his knee surgery, 
and that he did not currently need knee intervention because he 
was symptom-free.  The Veteran was not again examined by VA via a 
VA examination until April 2007.  At that time, he reported that 
he still had pain.  On physical examination, the Veteran walked 
with a somewhat shuffled gait.  He was able to walk on his heels, 
but not his toes.  His knees were asymmetrical with an enlarged 
bony prominence yet reduced musculature.  There were 2 scars 
which were well-healed.  Strength was 5/5, but the Veteran was 
only able to flex to 93 degrees, and only to 60 degrees with 
repetitions.  There was significant end-point pain.  Extension 
was full.  Stability testing was negative.  X-rays revealed 
minimal narrowing of the medial joint space.  There were no 
fractures or dislocations.  The diagnosis was minimal 
degenerative traumatic arthritis of the left knee.  

The Veteran was afforded subsequent VA treatment and provided 
another VA examination in November 2008.  In October 2007, the 
Veteran reported that his knee had given out.  On the VA 
examination, medical, collateral, anterior and posterior 
crusciate ligaments were tight.  There was beginning atrophy of 
the quad muscles.  The Veteran had full extension and could flex 
to 110 degrees.  The examiner indicated that the Veteran's 
activities of daily living were slightly affected, but he was 
able to perform them.  The examiner provided an opinion that the 
Veteran was mildly limited in his physical activities and was 
certainly capable of sedentary employment.  Subsequent records 
did not show any increase in symptoms.  

Records from the Veteran's private physician, Frank H. Fallon, 
D.O., show that he treated the Veteran following the October 2005 
surgery.  In his November 2005 notes, he indicated that the 
Veteran would be able to return to work three months after the 
surgery.  

The Veteran was granted a temporary total rating from October 20, 
2005 until the end of November 2005, approximately for 40 days.  
He appears to seek 90 days of a temporary total rating.  In this 
case, the Board finds that the Veteran is entitled to 90 days of 
a temporary total rating based on his left knee surgery, per his 
treating private physician's note.  The physician indicated that 
the Veteran had pain and limited mobility.  

Thus, a temporary total rating is warranted for 90 days, through 
January 20, 2006.  However, an extension beyond that date is not 
warranted as the evidence does not show severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches.  In the absence of the aforementioned enumerated 
conditions, there is no legal basis for the assignment of 
additional convalescence benefits, beyond January 20, 2006.


ORDER

An extension of the temporary total rating for convalescence to 
January 20, 2006, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his Travel Board hearing, the Veteran testified that severity 
of his left knee disability was not adequately represented on his 
most recent November 2009 VA examination.  He indicated that he 
has both instability and limitation of motion.  The Veteran's 
representative requested that the Veteran be afforded a new VA 
examination.  As the Veteran has asserted that his service-
connected disability has worsened since his last examination, he 
should be afforded a new examination in compliance with VA's duty 
to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Since this claim is being remanded, the Veteran's most recent VA 
outpatient records from the Providence VA Medical Center should 
be obtained, to include records dated in March 2010 to which the 
Veteran referred in his hearing.  When reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the Veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley 
v. Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

Lastly, the Veteran has reported that he was required to retire 
from his job due to his knee disability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when 
evidence of unemployability is presented in cases such as this, 
the issue of whether a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this 
regard, in Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim for 
TDIU is considered part and parcel of the claim for benefits for 
the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's increased rating claim should be 
addressed on remand.  That is, the AOJ should address whether a 
TDIU is warranted when it re-adjudicates the rating issue on 
appeal.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file copies of all treatment records for 
the Veteran's left knee from the Providence 
VA Medical Center, dated from November 2008 
to present.  

2.  Thereafter, schedule the Veteran for a 
VA examination of his left knee.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  

The examiner should perform range of motion 
and state the Veteran's range on flexion 
and extension and if he has pain on either 
movement.  

The examiner should also indicate whether 
the service-connected knee disability is 
productive of any weakened movement, 
including weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how these 
factors result in any additional limitation 
of motion or additional functional loss.  
If the Veteran describes flare-ups of pain, 
the examiner must offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the nature 
and extent of any additional disability 
during a flare-up, that fact must be so 
stated.  

The examiner should indicate if the Veteran 
has recurrent subluxation or instability of 
the knee.  

The examiner should also provide an opinion 
as to whether the Veteran's service-
connected left knee disability alone 
prevents him from engaging in a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Then, review the medical opinion obtained 
above to ensure that the remand directives have 
been accomplished.  If all questions posed are 
not answered or sufficiently answered, return 
the case to the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claim on appeal in 
light of all of the evidence of record.  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


